—In an action to recover damages for personal injuries, the third-party defendant appeals from an order of the Supreme Court, Nassau County (Burke, J.), entered May 12, 2000, which denied its motion for summary judgment dismissing the third-party complaint.
*635Ordered that the order is affirmed, with costs payable to the defendants.
The third-party complaint alleges that the appellant insurance carrier is obligated to defend and indemnify the third-party plaintiffs in the main action under a general homeowner’s insurance policy. The Supreme Court properly denied the appellant’s motion for summary judgment as there is no evidence that the appellant notified the third-party plaintiffs of the non-renewal of their homeowner’s policy or that the homeowner’s policy had been converted to a fire/dwelling policy (see, Insurance Law § 3426 [e] [1]). Santucci, J. P., Altman, Luciano and H: Miller, JJ., concur.